                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
MYRON MASHONE LEWIS,

                          Plaintiff,
                                                           Case No. 16-cv-378-pp
      v.

GREGORY D. HOPPE, et al.,

                        Defendants.
______________________________________________________________________________

   ORDER SCREENING AMENDED COMPLAINT UNDER 28 U.S.C. §1915A
   AND REQUIRING PLAINTIFF TO FILE SECOND AMENDED COMPLAINT
______________________________________________________________________________

      On May 24, 2016, this court entered an order granting plaintiff Myron

Mashone Lewis’s motion to proceed in forma pauperis, screening his pro se

complaint and staying this case pending resolution of his state-court criminal

case in Milwaukee County.1 Dkt. No. 7. After the plaintiff was sentenced in the

state case, the court entered an order clarifying that it would continue the stay

of the federal case until the plaintiff “ha[d] litigated his claims to the highest

state court.” Dkt No. 12 at 2. Nearly two years later, the court learned that the

plaintiff’s appeal had been dismissed and ordered him to show cause why the

court should not dismiss the case for failure to prosecute. Dkt. No. 17. The

plaintiff moved to lift the stay, dkt. no. 18, the court discharged the

show-cause order, granted the plaintiff’s motion and ordered him to file an

amended complaint by July 19, 2019, dkt no. 19. The plaintiff timely filed an



1 The plaintiff was incarcerated at the Milwaukee County Jail when he filed his
complaint. The Wisconsin Department of Corrections inmate locator web site
indicates that since July 22, 2020, the plaintiff has been at Oshkosh
Correctional Institution. https://appsdoc.wi.gov/lop/detail.do.
                                          1

           Case 2:16-cv-00378-PP Filed 10/20/20 Page 1 of 11 Document 21
amended complaint, which the court screens in this order. Dkt. Nos. 20, 20-1,

20-2.2

I.       Federal Screening Standard

         As the court noted in the initial screening order, under the Prison

Litigation Reform Act, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

         In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”



2
 Dkt. No. 20 is the court’s complaint form, on which the plaintiff listed his
name and one of the defendants and made his demand for relief. This
document does not name all the defendants or state any facts. Dkt. No. 20-1 is
a two-page, hand-written document titled “Statement of Claim (Amended
Complaint).” This document lists various defendants and alleges facts. Dkt. No.
20-2 is an eight-page, hand-written document titled “Amended Complaint,”
which lists all the defendants and contains more detailed facts. It appears that
the plaintiff copied the contents of a police report into Dkt. No. 20-2, then
inserted editorial comments about portions with which he doesn’t agree. The
court does not know why the plaintiff filed the amended complaint in three,
separate documents, but the court will treat all three as the amended
complaint.
                                          2

          Case 2:16-cv-00378-PP Filed 10/20/20 Page 2 of 11 Document 21
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

II.   The Plaintiff’s Allegations

      The plaintiff has sued several Greenfield Police Department employees:

Detectives Gregory D. Hoppe, Douglas L. Tweedie, Chuck R. Fletcher and

Jason Birschbach; Police Officer Aaron J. Busche; and Detective Sergeant

Christopher D. DeGlopper. Dkt. No. 20-2 at 1. He also has sued Milwaukee

Police Department Detective David Gabbard, Assistant District Attorneys

Tyrone St. Junior and Franco Mineo and Milwaukee County Court

Commissioner Barry Phillips. Id.

      The plaintiff reiterates his allegations about the morning of July 27,

2015, saying that Greenfield and Milwaukee Police Officers illegally entered his

apartment. Dkt. No. 20-2 at 2; see Dkt. No. 7 at 4. The plaintiff specifically

names Defendants DeGlopper, Hoppe, Birschbach and Tweedie as the


                                         3

        Case 2:16-cv-00378-PP Filed 10/20/20 Page 3 of 11 Document 21
Greenfield officers who were present and illegally entered the apartment. Dkt.

No. 20-1 at 1. The plaintiff alleges that Hoppe led the officers to the entry of the

plaintiff’s apartment complex. Doc. 20-2 at 4. He says that Hoppe “overheard

Milwaukee officers ordering subjects to open the door.” Id. The plaintiff asserts

that officers initially couldn’t enter the apartment building because the

common entry door was locked, and that while Milwaukee police officers

ordered the subjects to open the door, they refused to comply. Id. A resident of

another apartment opened the common entry door to the complex, through

which the officers entered the building and entered the plaintiff’s apartment—

Apartment #1. Id. Other officers (the plaintiff does not specify who) were

already inside the plaintiff’s apartment and had taken the plaintiff and another

suspect into custody. Id. The plaintiff was put in the back of an MPD vehicle.

Id. The plaintiff contends that there was no warrant, probable cause, or exigent

circumstances for the entry, which he asserts violated his rights under the

Fourth Amendment. Dkt. No. 20-1 at 1.

      The plaintiff also alleges that the plan to storm his residence began days

earlier, on July 23, 2015, when Hoppe ordered Busche to begin tracking the

plaintiff’s cell phone. Dkt. No. 20-1 at 1–2. Busche allegedly contacted the “U.S.

Cellular Law Enforcement support line” and set up a “continuous pinging” on

the plaintiff’s cell phone number. Id. at 2. The plaintiff alleges that Busche and

Birschbach continued to track his cell phone without a warrant. Id.

      The plaintiff further details each defendant’s involvement in the July 27,

2015, entry of his home. Dkt. No. 20-2 at 2–8. The plaintiff alleges that in the

afternoon on July 27, 2015 (several hours after the entry into his apartment),

Hoppe returned to the plaintiff’s residence with a signed search warrant. Id.

at 2. Defendants Fletcher, Hoppe and Tweedie (and another detective who is


                                         4

        Case 2:16-cv-00378-PP Filed 10/20/20 Page 4 of 11 Document 21
not named as a defendant) executed the search warrant on the apartment. Id.

The plaintiff alleges that the officers were looking for “any type of written

papers with phone numbers on them, or anything to do with Craig’s list [], as

well as a semiautomatic pistol.” Id.

      The plaintiff also alleges that Detective Fletcher had information that a

stolen car related to the investigation was parked behind an apartment

building connected to the plaintiff’s building. Id. at 3. Fletcher allegedly took

the car during a “follow up on this investigation” and photographed the exterior

of the apartment buildings. Id. The plaintiff also alleges that Fletcher “was on

the scene” during the entry into his home in the morning on July 25, 2015,

and that he joined Hoppe and the other officers in executing the search

warrant for the plaintiff’s apartment that afternoon. Id.

      The plaintiff alleges that Hoppe returned to the Greenfield Police

Department after the entry and drafted an affidavit in support of a search

warrant for the plaintiff’s apartment and an application for a search warrant.

Id. at 5. Hoppe then met with Assistant District Attorney St. Junior, who

“reviewed the affidavit and proceeded to authorize it.” Id. at 6. Assistant

District Attorney Mineo “signed and notarized” the affidavit. Id. Milwaukee

County Court Commissioner Phillips then reviewed the affidavit and

application for a search warrant and authorized the search. Id. at 6.

      The plaintiff alleges that DeGlopper “was also on the scene at [his]

residence,” was the first to enter his apartment and handcuffed him. Id. He

alleges that Birschbach, in addition to tracking his cell phone, “was on the

scene” on July 25, 2019, and entered his apartment with the other officers. Id.

The plaintiff further alleges that Gabbard provided false information to Hoppe

during the latter’s investigation. Id. Gabbard allegedly told Hoppe that the


                                         5

        Case 2:16-cv-00378-PP Filed 10/20/20 Page 5 of 11 Document 21
plaintiff had been arrested on June 1, 2015, for domestic battery. Id. at 6–7. He

says that this information was used in the affidavit for the search warrant that

Hoppe obtained after the entry had concluded. Id. at 7.

III.   Analysis

       As noted previously, the plaintiff filed his initial complaint while his

criminal case was pending. Dkt No. 7 at 5. His case now has concluded, and

his appeal has been dismissed. Dkt. No. 17 at 2.

       The Supreme Court has held that “a state prisoner’s § 1983 action is

barred (absent prior invalidation)—no matter the relief sought (damages or

equitable relief), no matter the target of the prisoner’s suit (state conduct

leading to conviction or internal prison proceedings)—if success in that action

would necessarily demonstrate the invalidity of confinement or its duration.”

Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005); see also Heck v. Humphrey,

512 U.S. 477 (1994). The Seventh Circuit has held, however, that Heck’s bar

does not apply to “‘a prisoner’s challenge that threatens no consequence for his

conviction or the duration of his sentence.’” Mordi v. Zeigler, 870 F.3d 703, 707

(7th Cir. 2017) (quoting Muhammad v. Close, 540 U.S. 749, 751 (2004)). And

when the prisoner has been convicted by guilty plea, rather than through a

trial, “‘the validity of that conviction cannot be affected by an alleged Fourth

Amendment violation because the conviction does not rest in any way on

evidence that may have been improperly seized.’” Id. (quoting Haring v. Prosise,

462 U.S. 306, 321, (1983)).

       The plaintiff pleaded guilty to armed robbery and robbery with use of

force.3 See State of Wisconsin v. Myron Mashone Lewis, Milwaukee County



3The prosecution dismissed a second charge of armed robbery pursuant to the
plaintiff’s guilty plea.
                                          6

         Case 2:16-cv-00378-PP Filed 10/20/20 Page 6 of 11 Document 21
Case Number 2015CF003427, available at https://wcca.wicourts.gov/. The

plaintiff contests the conduct of state officials that led to his arrest, state-court

criminal prosecution, conviction and sentence. But he challenges only the

allegedly warrantless entry and after-the-fact authorization of a search warrant

for his apartment. The court does not have enough information about the

robbery case to know whether success on these Fourth Amendment claims

would call into question the validity of his robbery convictions.

      Even if the plaintiff’s claims are not Heck-barred, however, the plaintiff

has alleged no injury. In his “Statement of Claim” document, the plaintiff says,

“I just want equal protection of the law and to get to express my issue that the

Greenfield Police Department Detectives, other Greenfield police officers along

with police officers from the Milwaukee 5th District violated my United States

Constitutional 4th Amendment rights of security from unreasonable searches

and seizures.” Dkt. No. 20-1 at 2. Heck does not always bar a plaintiff’s claim

that officers conducted an unlawful search and seizure because the claim may

not necessarily imply that the plaintiff’s conviction was unlawful; however, “[i]n

order to recover compensatory damages . . . the § 1983 plaintiff must prove not

only that the search was unlawful, but that it caused him actual, compensable

injury . . . which . . . does not encompass the ‘injury’ of being convicted and

imprisoned (until his conviction has been overturned).” Heck, 512 U.S. at 487

n.7 (citing Memphis Community Sch. Dist. v. Stachura, 477 U.S. 299, 308

(1986)).

      The plaintiff asks for $15,000 for the alleged violation of his

constitutional rights. Dkt. No. 20 at 20. Without any allegation of actual,

compensable injury, the court cannot allow him to sue the law enforcement

defendants for damages for violating his Fourth Amendment rights. The court


                                          7

           Case 2:16-cv-00378-PP Filed 10/20/20 Page 7 of 11 Document 21
will give the plaintiff a last opportunity to amend his complaint to allege an

actual, compensable injury that he suffered as a result of the allegedly

unlawful search and seizure.

      The plaintiff also makes claims against Assistant District Attorneys

St. Junior and Mineo. He alleges that these defendants “reviewed” and

“authorized” or “notarized” the search warrant application that Hoppe drafted

after the entry had concluded and despite the application containing false

information. Prosecutors are absolutely immune from suit for actions taken in

initiating and pursuing criminal prosecutions because that conduct is

“intimately associated with the judicial phase of the criminal process.” Imbler v.

Pachtman, 424 U.S. 409, 430–31 (1976). To determine whether the prosecutor

is entitled to absolute immunity, courts apply a “functional approach,” which

“looks to ‘the nature of the function performed, not the identity of the actor

who performed it.’” Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993) (quoting

Burns v. Reed, 500 U.S. 478, 486 (1991)). For example, absolute immunity

applies when a prosecutor “appears in court to present evidence in support of a

search warrant application” but not when he “gives advice to police during a

criminal investigation.” Van de Kamp v. Goldstein, 555 U.S. 335, 343 (2009).

      The prosecutors are not entitled to absolute immunity for their alleged

actions. Because reviewing and approving a search warrant application is an

investigative task, and not one in which the prosecutors were acting as officers

of the court, absolute immunity does not apply. See Van de Kamp, 555 U.S. at

342. They may be shielded by qualified immunity, but it is not appropriate for

the court to make that determination at the pleading stage. See Marten v.

Swain, 601 F. App’x 446, 449 (7th Cir. 2015) (citing Alvarado v. Litscher, 267

F.3d 648, 651 (7th Cir. 2001)).


                                        8

        Case 2:16-cv-00378-PP Filed 10/20/20 Page 8 of 11 Document 21
      But reviewing an affidavit in support of a search warrant, notarizing the

affidavit and authorizing a police officer to present that application to a judge

does not state a claim under the Fourth Amendment. The only possible claim

the court can imagine that would involve the prosecutors’ review of the affidavit

and approval of the application is what is sometimes referred to as a “malicious

prosecution” claim, but really is a claim of wrongful arrest and detention in

violation of the Fourth Amendment. Camm v. Faith, 937 F.3d 1096, 1105 (7th

Cir. 2019). “When an arrest is judicially authorized . . . ‘[courts] presume the

validity of [the] warrant and the information offered to support it.’ Whitlock v.

Brown, 596 F.3d 406, 410 (7th Cir. 2010).” Id. That presumption, however,

may be rebutted “on a showing that the officer who sought the warrant

knowingly or intentionally or with a reckless disregard for the truth[] made

false statements to the judicial officer and that the false statements were

necessary to the judicial officer’s determination.” Id.

      The plaintiff has not alleged that St. Junior or Mineo knowingly or

intentionally made false statements. Nor has he alleged that they had any

reason to know that there was false information in the affidavit or in the

warrant application. The court will dismiss St. Junior and Mineo as

defendants.

      Nor may the plaintiff proceed on his claim against Milwaukee Court

Commissioner Phillips. The plaintiff alleges that Commissioner Phillips

authorized the search warrant of the plaintiff’s apartment after the entry had

concluded. The decision whether to authorize a search warrant is an “integral

judicial decision[] normally made by judges” and therefore protected by

absolute judicial immunity. Dressler v. Doyle, No. 09-C-387, 2009 WL

10677613, at *5 (E.D. Wis. Sept. 4, 2009) (citing Forrester v. White, 484 U.S.


                                         9

        Case 2:16-cv-00378-PP Filed 10/20/20 Page 9 of 11 Document 21
219, 226–27 (1988)). This immunity “extends to court commissioners as well as

judges.” Griffin v. Wisconsin, No. 08C0822, 2009 WL 2240232, at *2 (E.D. Wis.

July 27, 2009) (citing Wis. Stat. § 757.68, Wis. S. Ct. R. 75.02, and Crenshaw

v. Baynerd, 180 F.3d 866, 868 (7th Cir. 1999) (holding that quasi-judicial

officers who “perform duties functionally comparable to those of a judicial

officer” are immune from liability)). Commissioner Phillips’s act of issuing a

search warrant was “unquestionably a judicial act” protected under absolute

judicial immunity, id. (quoting Burns, 500 U.S. at 492), even if he made an

error in issuing the warrant (which the court has no reason to believe that he

did), id. (citing Stump v. Sparkman, 435 U.S. 349, 363 n.12 (1978)).

      The court has stated that it will allow the plaintiff a last chance to amend

his complaint to state a claim against the law enforcement officers. The court is

enclosing another blank complaint form for the plaintiff to use. He must write

the words “Second Amended” at the top of the first page, next to the word

“Complaint.” He must write the case number for this case—16-cv-378—in the

space provided. He must list every law enforcement officer that he wants to sue

in the caption on page 1 of the complaint form. He must describe—on the lines

provided on pages 2-3 of the complaint form—what each defendant did to

violate his rights. The plaintiff does not need to copy the whole police report

into the complaint. He needs only state what each of the defendants did to

violate his rights, when they did it and where they did it. He must explain how

he was injured by what the officers did—and it must be an injury other than

the injury of being convicted. If the plaintiff needs more space that is provided

on pages 2-3 of the complaint form, he may use an additional page or two of

paper; he should write the words “Second Amended Complaint, Continued” at

the top of each page, and number the pages. If the plaintiff files an amended


                                        10

       Case 2:16-cv-00378-PP Filed 10/20/20 Page 10 of 11 Document 21
complaint by the deadline the court sets below, the court will screen it. If not,

the court will dismiss the case on the next business day without further notice

or hearing.

      The court emphasizes that it is allowing the plaintiff one more chance to

amend to state a claim only against the police officers. He has not stated a

claim against the prosecutors or the court commissioner and the court is

dismissing those defendants.

IV.   Conclusion

      The court ORDERS that defendants Tyrone St. Junior, Franco Mineo and

Barry Phillips are DISMISSED.

      The court ORDERS that if the plaintiff wants to proceed with this case

against the law enforcement officers, he must file a second amended complaint

in time for the court to receive it by the end of the day on November 20, 2020.

If the court does not receive the second amended complaint by the end of the

day on November 20, 2020, the court will dismiss the case on the next

business day for failure to state a claim.

      Dated in Milwaukee, Wisconsin this 20th day of October, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        11

       Case 2:16-cv-00378-PP Filed 10/20/20 Page 11 of 11 Document 21
